DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. Claim 1 has been amended. 
5. Claims 1- 20 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael A. Saffron on August 16, 2022 to amend claim 1.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1 as follows: 
          1. (Currently Amended) A system comprising: a target device; a multiple custody approval subsystem comprising: a multi-user authorization pool including a plurality of authorization users to approve of any detected change at the target device;  one or more hardware processors configured to: monitor the target device; detect a change at the target device performed by a user having an administrative credential; in response to a detection of the change having been performed by a user having the administrative credential at the target device: transmit a request message to authorization devices of the authorization users of the multi-user authorization pool, the request message requesting from the authorization users an indication of whether the detected change is approved; receive a plurality of response messages from authorization devices of the multi-user authorization pool, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determine, based on at least three of the plurality of response messages indicating a disapproval, that the detected change is disapproved; and transmit, in response to the determination that the change is disapproved, an instruction message to the target device to instruct the target device to rollback to an earlier state.

            Allowable Subject Matter
6. Claims 1 and 11 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 9-10 of the Remarks, filed on December 20, 2021, and dependent claims 2-10 and 12-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Wyatt (US pat. No 20200285752) prior art of record teaches  a multi-user authorization pool including a plurality of authorization users to approve of any detected change at the target device;  one or more hardware processors configured to: monitor the target device; transmit a request message to authorization devices of the authorization users of the multi-user authorization pool, the request message requesting from the authorization users an indication of whether the detected change is approved;  and transmit, in response to the determination that the change is disapproved, an instruction message to the target device to instruct the target device to rollback to an earlier state. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claim 11: 
detect a change at the target device performed by a user having an administrative credential; in response to a detection of the change having been performed by a user having the administrative credential at the target device:  receive a plurality of response messages from authorization devices of the multi-user authorization pool, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determine, based on at least three of the plurality of response messages indicating a disapproval, that the detected change is disapproved.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 8/16/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438